In a negligence action to recover damages for personal injuries, plaintiffs appeal from an order of the Supreme Court, Westchester County, dated January 25, 1960, granting defendant’s motion to vacate a prior order of said court dated December 14, 1959, striking out defendant’s answer for his failure to appear and submit to an examination before trial; the motion being granted on the ground that the prior order had been inadvertently made by the court. Order affirmed, with $10 costs and disbursements. No opinion. The examination of the defendant before trial pursuant to plaintiff’s notice shall proceed on 10 days’ written notice or on any other date mutually fixed by the parties. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.